Citation Nr: 1735272	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for residuals of malaria.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.  

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

7.  Entitlement to an initial disability rating in excess of 10 percent for left foot peripheral neuropathy.  

8.  Entitlement to an initial disability rating in excess of 10 percent for right foot peripheral neuropathy.  

9.  Entitlement to an initial disability rating in excess of 10 percent for mild cataracts with some impact on vision and macular edema.  

10.  Entitlement to a compensable initial rating for erectile dysfunction.  

11.  Entitlement to a compensable rating for bilateral hearing loss.  

12.  Entitlement to a compensable initial rating for genital herpes.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

During the course of this appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a November 2014 statement, however, this request was withdrawn, prior to any such hearing taking place.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for PTSD, diabetes mellitus, cataracts, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of a right shoulder disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

2.  A right shoulder disability is not due to, the result of, or is otherwise aggravated by a service-connected disability.  

3.  A left shoulder disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of a right shoulder disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

4.  A left shoulder disability is not due to, the result of, or is otherwise aggravated by a service-connected disability.  

5.  Obstructive sleep apnea did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

6.  Obstructive sleep apnea is not due to, the result of, or is otherwise aggravated by a service-connected disability.  

7.  The service-connected peripheral neuropathy of the right foot results in pain and intermittent numbness and tingling of the right lower extremity, without evidence of any more than mild deficits in motor strength, range of motion, sensory function, or reflexes.  

8.  The service-connected peripheral neuropathy of the left foot results in pain and intermittent numbness and tingling of the left lower extremity, without evidence of any more than mild deficits in motor strength, range of motion, sensory function, or reflexes.  

9.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of service connection for residuals of malaria is requested.

10.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of an increased rating for erectile dysfunction is requested.

11.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of an increased rating for genital herpes is requested.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8521 (2016).  

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8521 (2016).  

6.  The criteria for withdrawal of an appeal of the issue of service connection for residuals of malaria by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of an appeal of the issue of an increased rating for erectile dysfunction by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of an appeal of the issue of an increased rating for genital herpes by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in February 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Bilateral shoulder disabilities

The Veteran seeks service connection for bilateral shoulder disabilities.  He asserts his service-connected diabetes mellitus caused or aggravated a disability of the bilateral shoulders, and service connection is therefore warranted.  

As an initial matter, the Veteran has not asserted and the service treatment records do not indicate onset of a disability of either shoulder during service.  The November 1968 service separation examination, as well as the remainder of the service treatment records, are negative for any diagnosis of or treatment for a shoulder disability.  On examination for service separation, the Veteran's bilateral shoulders were without abnormalities, and he reported no symptoms of the shoulders at that time, or for several years thereafter.  As such, service connection for a disability of either shoulder is not warranted on a direct basis.  

More recently, the Veteran first sought treatment for bilateral shoulder pain in early 2011.  He reported onset of bilateral shoulder pain symptoms approximately 18 months prior.  An MRI of the shoulders in July 2013 indicated adhesive capsulitis and degenerative changes as well as bursitis.  Later that year, he underwent a right shoulder arthroscopic capsular release, subacromial decompression and distal clavicle excision.  

In June 2012, the Veteran was afforded a VA orthopedic examination to determine the presence and etiology of any bilateral shoulder disabilities.  The claims file was reviewed in the course of the examination.  At that time, the Veteran reported onset of bilateral shoulder symptoms in 2011.  Upon physical examination, the examiner diagnosed bilateral adhesive capsulitis and degenerative changes of the left shoulder.  The Veteran also had hypertrophic changes of the right shoulder.  After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not any in-service disease, injury, or other incident of service caused or resulted in the current bilateral shoulder disorders.  Rather, the Veteran's current shoulder disabilities were likely age-related, according to the examiner.  The examiner also found no evidence of any nexus between the Veteran's service-connected diabetes and the current shoulder disabilities.  The diabetes neither caused nor aggravated the Veteran's bilateral shoulder disabilities, according to the examiner.  

In June 2013, Veteran was seen on an outpatient basis by a VA examiner.  This examiner diagnosed bilateral frozen shoulder syndrome, and noted the Veteran's history of diabetes.  Regarding diabetes, the examiner noted "this [disorder] has been shown to increase the time period for recovery significantly in frozen shoulder syndrome.  This is likely why the patient has not seen an improvement in 18 months."  

A December 2013 medical opinion was subsequently obtained from a VA physician.  The Veteran was not examined by the reviewer, but the claims file was reviewed.  The physician confirmed current diagnoses of bilateral degenerative changes, bilateral frozen shoulder syndrome, and mild bilateral bursitis.  After reviewing the claims file, the physician determined it was less likely than not the Veteran's bilateral shoulder disabilities were due to, the result of, or were aggravated by his service-connected diabetes mellitus.  The physician noted that diabetes has not been shown to cause or aggravate degenerative changes in the shoulder leading to rotator cuff injury, calcification of tendons, adhesive capsulitis, acromion impingement and degenerative changes at the acromioclavicular joint.  Regarding the June 2013 clinical notation comment, the physician opined that that examiner only stated that diabetes has been shown to increase the time period for recovery.  According to the December 2013 reviewing physician, the key point was that the June 2013 examiner was talking about recovery, and not causation of injury or degeneration.  Despite the Veteran's diabetes, healing is still accomplished, according to the December 2013 reviewer.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the service connection claim on a secondary basis for bilateral shoulder disabilities.  While the Veteran has established current disabilities of both shoulders, the competent evidence of record, to include the June 2012 and December 2013 medical reviewers' statements, indicates the Veteran's service-connected diabetes has neither caused nor aggravated a disability of either shoulder.  The December 2013 reviewer also opined that while the June 2013 examiner correctly noted the possible delay in recovery due to diabetes, diabetes did not cause or aggravate the frozen shoulder syndrome itself, and that healing could still be accomplished.  As such, aggravation of a bilateral shoulder disability by service-connected diabetes is not shown, according to the December 2013 reviewer.  Based on this competent evidence, the Board finds the preponderance of the evidence to be against the service connection claim for a disability of either shoulder.  

The Veteran has himself asserted that his bilateral shoulder disabilities are due to or aggravated by a service-connected disability.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the preponderance of the evidence is against the award of service connection for a disability of either shoulder on any basis, and the claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Obstructive sleep apnea

The Veteran seeks service connection for obstructive sleep apnea.  He asserts his service-connected diabetes mellitus caused or aggravated his obstructive sleep apnea, and service connection is therefore warranted.  

As an initial matter, the Veteran has not asserted and the service treatment records do not indicate onset of obstructive sleep apnea during service.  The November 1968 service separation examination, as well as the remainder of the service treatment records, are negative for any diagnosis of or treatment for obstructive sleep apnea or any sleep-related disabilities.  On examination for service separation, the Veteran's respiratory system was without abnormalities, and he reported no respiratory or sleep-related symptoms at that time.  As such, service connection for obstructive sleep apnea is not warranted on a direct basis.  

Considering next the issue of service connection for obstructive sleep apnea on a secondary basis, the Veteran has been diagnosed with obstructive sleep apnea by multiple competent examiners.  Obstructive sleep apnea was first diagnosed by VA examiners in 2009, and this diagnosis has been confirmed on multiple occasions since that time.  As such, a current diagnosis of the claimed disability is established.  The remaining question is whether the Veteran's diabetes causes or aggravates the diagnosed obstructive sleep apnea.  His assertion is that his service-connected diabetes results in obesity, which has then caused obstructive sleep apnea.  

A December 2013 medical opinion was obtained from a VA physician.  The Veteran was not examined by the reviewer, but the claims file was reviewed.  The physician confirmed a current diagnosis of obstructive sleep apnea.  After reviewing the claims file, the reviewer opined that it was less likely than not the Veteran's diabetes caused or aggravated his obstructive sleep apnea.  According to the physician, the most common causes of obstructive sleep apnea included: the tongue and tonsils are large compared with the opening into the oropharynx, obesity, shape of head and/or neck, age, and family history.  Diabetes is not a cause of sleep apnea, according to the reviewer.  At the most, diabetes is associated with obesity, but not all diabetics are obese and obese diabetics can lose weight.  The physician further stated that while both diabetes and sleep apnea are linked to obesity, this does not establish either causality or aggravation.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the service connection claim on a secondary basis for obstructive sleep apnea.  While the Veteran has established a current diagnosis of obstructive sleep apnea, the competent evidence of record, to include the December 2013 medical reviewer's statement, indicates the Veteran's service-connected diabetes has neither caused nor aggravated obstructive sleep apnea.  The December 2013 reviewer opined that while both diabetes and obstructive sleep apnea are associated with obesity, this association does not establish a causal link.  A diabetic can lose weight, according to the reviewer.  As such, neither causation nor aggravation of the obstructive sleep apnea by the service-connected diabetes is shown, according to the December 2013 reviewer.  Based on this competent evidence, the Board finds the preponderance of the evidence to be against the service connection claim for obstructive sleep apnea.  

The Veteran has himself asserted that his obstructive sleep apnea is due to or aggravated by a service-connected disability.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau, 492 F.3d at 1372.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, respiratory and sleep disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the preponderance of the evidence is against the award of service connection for obstructive sleep apnea on any basis, and the claim must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Increased ratings - Peripheral neuropathy of the lower extremities

The Veteran seeks increased ratings for his neurological disabilities of the lower extremities.  He contends these disabilities result in pain, numbness, paresthesia, and related impairment, and higher ratings are thus warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran seeks increased ratings for peripheral neuropathy of the extremities.  The Veteran's bilateral peripheral neuropathy of the lower extremities has been rated under Diagnostic Code 8521, for impairment of the external popliteal nerve.  Under Diagnostic Code 8521, incomplete paralysis of the popliteal nerve in either lower extremity warrants 10, 20, or 30 percent ratings if it is mild, moderate, or severe, respectively.  A 40 percent rating is warranted for paralysis of the popliteal nerve in the lower extremity if the paralysis is complete, with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of the foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

On VA neurological examination in May 2011, the Veteran reported some pain and numbness of the lower extremities.  On objective evaluation, his pedal pulses were present and normal bilaterally.  The Veteran's gait was also within normal limits.  His range of motion, muscle strength, and motor function of the lower extremities were all normal.  On sensory and deep tendon reflex testing of the lower extremities, the Veteran was within normal limits except for some diminishment of monofilament testing on the plantar surfaces of both feet and at the right great toe.  

Next, the Veteran underwent a VA neurological examination in March 2013.  The claims file was reviewed in conjunction with the examination.  He reported constant pain in both feet, left worse than right.  He also reported intermittent numbness and tingling of both lower extremities.  His paresthesias and numbness were both characterized as mild.  Motor strength testing was 5/5 in both lower extremities, and no limitation of motion or muscle atrophy were present.  Deep tendon reflexes were 2+ at the knees and 1+ at the ankles.  Light touch and vibration sensation were both within normal limits in both lower extremities.  The final impression was of mild incomplete paralysis in the lower extremities bilaterally.  The examiner further opined that this disability did not impair the Veteran's ability to work.  

More recently, the Veteran was afforded a VA neurological examination of the lower extremities in February 2014.  The claims file was reviewed in conjunction with the examination.  The Veteran reported chronic pain of the feet and ankles, dull in nature and roughly equal bilaterally.  He also had experienced episodic numbness and tingling of the bilateral feet.  He denied any weakness, however.  He was currently on no medication for his peripheral neuropathy of the lower extremities.  On physical evaluation, he ambulated with a normal gait.  His skin of the feet and lower extremities was within normal limits, without evidence of peripheral edema, and pulses were present and normal at all levels of the lower extremities bilaterally.  Pedal pulses of the feet were also present and within normal limits, with no impairment of the feet on visual examination and no sensory deficits of either foot noted.  Motor strength of the lower extremities was also within normal limits, without evidence of muscle atrophy, and no sensory deficits were detected.  Deep tendon reflexes were 1+ at the knee and ankle bilaterally.  Overall, his peripheral neuropathy of the lower extremities was described as mild bilaterally by the examiner.  

In assessing the Veteran's claim, the Board notes his complaints of bilateral pain and numbness of both feet.  Moreover, he is competent to report such symptomatology, as it is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Board has very carefully considered the Veteran's subjective reports of numbness and tingling.  While some functional impairment is noted, the Board finds that the Veteran's overall condition is more accurately described as "mild" impairment.  See e.g. Merriam-Webster 's Collegiate Dictionary 787, 798 (11th ed. 2003) (defining mild as not severe and defining moderate as tending toward the mean or average amount or dimension or having average or less than average quality); See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997)(noting that in interpreting regulations consideration may be given to the plain language and common meaning).  

Significantly, on VA examination in March 2013 and February 2014, the Veteran reported the symptoms of numbness and tingling would come and go.  Thus, the symptoms were intermittent.  Furthermore, objective testing has consistently found no or mild deficits in sensory function or reflexes, and no limitation of motion or loss of strength of the affected muscles or joints.  Accordingly, the Board finds the symptoms do not more nearly approximate moderate incomplete paralysis of the same, as would warrant higher compensable evaluations, for any period during the pendency of this appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on pain, numbness, paresthesia, or other neurological symptoms of the extremities.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8515-22.  The symptomatology and impairment caused by the Veteran's lower extremities disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities adjudicated herein do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that compensable initial ratings in excess of 10 percent are not warranted for the service-connected peripheral neuropathy of the right and left lower extremities, and the criteria for ratings in excess of 10 percent or higher for these service-connected disabilities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  Thus, the increased ratings claims for the peripheral neuropathy of the right and left feet must be denied.  

Withdrawal - 
Service connection for residuals of malaria, compensable rating for 
erectile dysfunction, and compensable rating for genital herpes

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal as to the issues of service connection for residuals of malaria and increased ratings for erectile dysfunction and genital herpes, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and that part of the appeal is dismissed.


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for obstructive sleep apnea is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the right foot is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the left foot is denied.  

The appeal of the issue of service connection for residuals of malaria is dismissed.  

The appeal of the issue of an increased rating for erectile dysfunction is dismissed.  

The appeal of the issue of an increased rating for genital herpes is dismissed.  


REMAND

Increased ratings - 
PTSD

In the July 2017 informal hearing presentation, the Veteran's representative asserted that, according to the Veteran's account, his PTSD had worsened in severity since the most recent VA examination, conducted in January 2014.  A new VA examination was requested.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Remand is therefore necessary to afford the Veteran a new VA examination.  

Diabetes

In the July 2017 informal hearing presentation, the Veteran's representative asserted that, according to the Veteran's account, his diabetes mellitus had worsened in severity since the most recent VA examination, conducted in February 2014.  A new VA examination was requested.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta, 22 Vet. App. at 84.  Remand is therefore necessary to afford the Veteran a new VA examination.  



Cataracts

In the July 2017 informal hearing presentation, the Veteran's representative asserted that, according to the Veteran's account, his cataracts had worsened in severity since the most recent VA examination, conducted in 2012.  A new VA examination was requested.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta, 22 Vet. App. at 84.  Remand is therefore necessary to afford the Veteran a new VA examination.  

Bilateral hearing loss

In the July 2017 informal hearing presentation, the Veteran's representative asserted that, according to the Veteran's account, his bilateral hearing loss had worsened in severity since the most recent VA examination, conducted in February 2014.  A new VA examination was requested.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta, 22 Vet. App. at 84.  Remand is therefore necessary to afford the Veteran a new VA examination.  

TDIU

Finally, the Veteran has filed a claim for a TDIU.  Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

2.  Schedule the Veteran for a VA diabetes examination to determine the current impairment resulting from his service-connected diabetes mellitus.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's diabetic history and his reported symptoms.  The examination report should report the severity of the Veteran's diabetes in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's diabetes on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

3.  Schedule the Veteran for a VA eye examination to determine the current impairment resulting from his service-connected cataracts.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's medical history of the eyes and his reported symptoms.  The examination report should report the severity of the Veteran's cataracts in terms conforming to the applicable rating criteria, to include any effect on visual acuity.  

The examiner should provide an opinion concerning the impact of the Veteran's cataracts on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

4.  Schedule the Veteran for a VA hearing acuity examination to determine the current impairment resulting from his service-connected bilateral hearing loss.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's auditory acuity history and his reported symptoms.  The examination report should report the severity of the Veteran's bilateral hearing loss in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


